Citation Nr: 1507437	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than March 5, 2010, for the award of service connection for posttraumatic stress disorder/depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Army from October 1989 to May 1992.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision in which the RO granted service connection for posttraumatic stress disorder (PTSD)/depressive disorder and assigned an initial 50 percent rating, effective August 4, 2010.  In January 2011, the Veteran filed a notice of disagreement (NOD) with the assigned effective date.  A statement of the case (SOC) was issued in January 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2013. 

In the January 2013 SOC, the RO informed the Veteran that, while the November 2010 rating decision reflected that his claim was received on August 4, 2010, his claim was not actually received until August 6, 2010, and that the records had been updated to correct the date of claim, although the change did not affect his payments.  Nevertheless, in a Rating Decision and Supplemental Statement of the Case (SSOC) issued in March 2013, the RO corrected the effective date for the award of service connection to March 5, 2010, but continued the Veteran's appeal, as he is seeking an effective date dating back to 2003.  See November 2011 NOD.  

In January 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there are paperless, electronic files associated with the Veteran's claim located on Virtual VA and the Veterans Benefit Management System (VBMS).  A review of the Virtual VA file reveals the January 2014 hearing transcript, while the remainder of the documents located on VBMS and Virtual VA are either duplicative or irrelevant to the claim on appeal.  

As a final preliminary matter, the Board points out that the following issues have been raised: entitlement to service connection for erectile dysfunction, as secondary to medication prescribed for service-connected PTSD/depressive disorder; entitlement to  gastritis, irritable bowel syndrome, and fibromyalgia due to Gulf War service; and entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.   See statements dated in November and December 2014 (located on VBMS).  However, as these matters have not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over them; hence, they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  In a January 2004 rating decision, the RO initially denied service connection for PTSD; although the Veteran initiated an appeal by filing an NOD, followed by the issuance of an SOC, he did not perfect an appeal as to that decision by filing a timely substantive appeal, and no pertinent exception to finality applies. 

3.  On March 5, 2010, the RO received the Veteran's informal claim/petition to reopen the claim for service connection for PTSD; the RO subsequently awarded service connection for PTSD, effective March 5, 2010. 

4.  Prior to March 5, 2010, there was no pending claim pursuant to which service connection for PTSD could have been granted.



CONCLUSION OF LAW

The claim for an effective date earlier than March 5, 2010, for the award of service connection for PTSD is without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In the present appeal, the January 2013 SOC included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of service connection.  The SOC also explained the reasons for the denial of the Veteran's request for an earlier effective date in this case.  Moreover, the Veteran and his representative has been afforded the opportunity to present evidence and argument with respect to the claim herein decided, to include during the January 2014 hearing.  Further, in March 2010, the RO sent notice to the Veteran providing the information and evidence needed to substantiate a claim for service connection as well as for establishing an effective date.  

As for the Board hearing, in Bryant v Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) requires that the individual (interpreted to include a Veterans Law Judge (VLJ)) who chairs a hearing must fulfill two duties: (1) to fully explain the issues and (2) suggest the submission of evidence that may have been overlooked. 

Here, during the January 2014 hearing, the undersigned identified the issue on appeal, and elicited pertinent testimony concerning when the Veteran filed his initial claim for service connection.  Moreover, the Board hearing transcript also reflects appropriate exchanges between the Veteran and the undersigned pertaining to the Veteran's service-connected disability and the bases for the prior denial of the claim.  While the submission of specific, additional evidence was not explicitly suggested, as discussed, effective date claims primarily hinge on the date of claim, not specific evidence.  Hence, any omission in this regard was harmless.  As such, the Board finds that the requirements of 38 C.F.R. 3.103(c)(2) have been met, and that the hearing was legally sufficient.

The Board finds that the above-described actions are sufficient to satisfy any fundamental due process  owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132.  

Analysis

The Veteran seeks an effective date earlier than March 5, 2010, for the award of service connection for PTSD/depressive disorder.  He has asserted that the effective date should be June 5, 2003, the date he filed his initial claim of service connection for PTSD.  In this regard, the Veteran testified that he appealed the RO's initial denial of his claim.  He has also asserted that his initial claim should not have been denied because (1) the evidence shows he was diagnosed with PTSD in May 2003, when he filed his initial claim, and (2) that he should not have been penalized because of VA's failure to locate his service treatment and personnel records (which he believes is one of the reasons his claim was initially denied).  

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i). 

The effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(r).

The Court has explained that, in an original claim for service connection, the date entitlement arouse is governed by the date the claim is received, not the date of the medical evidence submitted to support a particular claim.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  The Court has also held that, where a prior unappealed decision becomes final and binding on a Veteran, the effective date of a subsequent award of service connection is the date of receipt of a reopened claim, not the date of receipt of the original claim.  Sears v. Principi, 16 Vet. App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id. 

The basic facts in this case are not in dispute.  On June 5, 2003, the Veteran filed a formal claim seeking service connection for several disabilities, including PTSD.  While, at that time, the RO had unsuccessfully attempted to locate the Veteran's service treatment and personnel records, the evidentiary record consisted of a May 2003 VA treatment record showing the Veteran had been diagnosed with PTSD after reporting that he had been experiencing nightmares since 1992 after serving in the Gulf War.  Notably, however, the Veteran did not respond to the RO's request for specific details of the combat-related incidents that allegedly resulted in his PTSD.  

In a January 2004 rating decision, the RO denied the Veteran's PTSD claim on the basis that, while there was a diagnosis of PTSD, the evidence did not establish that a stressful experience occurred during service or that the Veteran received an awards or decorations for combat service.   Notice of the RO's decision and the Veteran's appellate rights were sent to the Veteran's address of record in February 2004.  In August 2004, the Veteran filed an NOD as to the January 2004 rating decision, after which the RO issued an SOC in April 2004.  However, the Veteran did not perfect his appeal by filing a VA Form 9 or statement in lieu thereof within 60 days of the issuance of the SOC or during the one-year appeal period following the issuance of the rating decision.  See 38 C.F.R. §§ 20.200, 20.202 (2014).  

Additionally, no new and material evidence relevant to his PTSD claim was received within one-year appeal period following notice the January 2004 rating decision, nor have service records subsequently been received, warranting readjudication of the claim..  See 38 C.F.R. §§ 3.156(b),(c) (2014).

Therefore, the January 2004 rating decision is final as to the denial of service connection for PTSD.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

On March 5, 2009, the Veteran filed an informal claim/petition to reopen the previously denied claim for service connection for PTSD.  In support thereof, the Veteran submitted a written statement detailing the stressful events that occurred during service that he believes resulted in his PTSD.  Additional VA outpatient treatment records were associated with the claims file, which reflect a diagnosis of PTSD, and the Veteran was afforded a VA examination in October 2010, during which he was diagnosed with PTSD and depressive disorder.  The October 2010 VA examiner opined that the Veteran's PTSD is related to his military-related stressors and further opined that his depression symptoms are likely related to his PTSD.  

Thereafter, in a November 2010 rating decision, the RO granted service connection for PTSD and depressive disorder, effective August 4, 2010.  As noted, however, the RO subsequently corrected the effective date of the award of service connection to March 5, 2010, the date of receipt of the reopened claim.  See March 2013 Rating Decision and SSOC.

While the Veteran asserts that an effective date earlier than March 5, 2010, is warranted, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable. 

The Veteran has asserted that service connection for PTSD should be granted from June 2003, the date he filed his original claim for service connection.  However, the June 2003 claim was finally resolved by the unappealed January 2004 rating decision in which the RO denied service connection for PTSD.  The claims file does not document that, following the January 2004 rating decision, the Veteran perfected an appeal as to that decision.  

The Board has considered the Veteran's testimony that he submitted a VA Form 9 following the issuance of the January 2004 rating decision and that, because he was misplaced by Hurricane Katrina, he may not have received documents from VA.  However, the evidentiary record reflects that a does not contain a VA Form 9 or statement submitted in lieu thereof that was received by VA within 60 days of the issuance of the April 2005 SOC or during the one-year appeal period following the issuance of the rating decision, and, notably, the Veteran has not submitted a copy of any such evidence.  Instead, the next communication received by VA from the Veteran following the April 2005 SOC was a November 2009 request for a copy of his claims file and, thereafter, his petition to reopen his PTSD claim that was received on March 5, 2010.  

Further, there is no evidence or allegation that the Veteran submitted new and material evidence or that service records were subsequently received to warrant reajudication of the claim and, effectively, keep the claim open.  

Moreover, no other pertinent exception to finality applies to the January 2004 rating action.  While a finding of clear and unmistakable error (CUE) could vitiate the finality of an otherwise final rating decision (see 38 C.F.R. § 3.105(a) (2014)), in this case, neither the Veteran nor his representative has asserted that the January 2004 rating decision involved clear and unmistakable error, and no such error is shown.  

CUE is a very specific and rare kind of "error." It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

To the extent that the Veteran has alleged that the RO improperly relied solely on the absence of his service treatment records to deny his claim in January 2004, that such assertion does not rise to the level of actually alleging CUE in January 2004 final rating decision.  Significantly, moreover,  as noted above, such assertion is belied by the fact that the RO attempted to develop other evidence in connection with the claim, but that the Veteran failed to cooperate with the RO's efforts to do so.  

It is also noteworthy that, while VA outpatient treatment records show the Veteran was diagnosed with PTSD as early as May 2003, such records do not reflect a confirmed diagnosis of PTSD rendered in conjunction with a comprehensive evaluation.  In fact, it was only in connection with the Veteran's petition to reopen his claim for service connection for PTSD filed on March 5, 2010, that his entitlement to such benefit arose, as there was then a confirmed diagnosis of PTSD by a competent professional, as well as a clinical finding that there exists a medical nexus between such diagnosis and the Veteran's in-service stressors.  See 38 C.F.R. § 3.304(f) (2014). 
  
As noted, the effective date of service connection based on a reopened claim shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) (2014) (Emphasis added)..  In this case, March 5, 2010, is the earliest possible date from which the award of service connection for PTSD may be made effective, as that is the date VA received the Veteran's petition to reopen his claim for service connection for PTSD which culminated in the eventual award of that benefit. 

While the Board is sympathetic to the Veteran, the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, there is no legal basis for assignment of an effective date earlier than March 5, 2010, for the award of service connection for PTSD, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than March 5, 2010, for the award of service connection for PTSD is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


